DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 10/01/2019.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-15 and 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUTAMURA (20110025283)
 
Regarding claim 14. FUTAMURA teaches a circuit [fig 4], comprising: a first current path [path Ia]; a second current path [I14 path]; a third current path [I22 path]; a first current mirror [Q3 with Q4 make a current mirror] between the first current path and the second current path, 
wherein the first current path includes a supplemental bias current source [expected current in path] and a first switch [T3] controlled by an enable signal [Vr]; and 4300-0551 USa second current mirror [Q5 and Q6] between the second current path and the third current path, wherein the second current path includes a second switch [T4] controlled by a bias limit control signal [VFB], and wherein the third current path outputs a supplemental bias current [Ic].  

Regarding claim 15. FUTAMURA teaches the circuit of claim 14, wherein a control terminal of the first switch is coupled to and receives the enable signal from a 100% mode detection circuit [¶33-¶35, 100 percent detection is interpreted as a bias value expected to trigger a change].   

Regarding claim 19. FUTAMURA teaches the circuit of claim 14, further comprising: a main comparator [fig 3, 24] coupled to the third current path; a bias current source [37] coupled to third current path and the main comparator; a gate driver [28, fig 2]; and4300-055 1 US26TI-901 60 control logic [26] coupled to an input of the gate driver, wherein an output of the main comparator is coupled to an input of the control logic [as shown in fig 3].

Allowable Subject Matter
Claims 16-18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 

Regarding claim 1. Hodgins teaches an electrical system [fig 1].
However, the following is a statement of reasons for the indication of allowable subject matter: a dynamic biasing circuit coupled to the main comparator and configured to add a supplemental bias current to the bias current in 100% mode of the buck converter, wherein the supplemental bias current varies depending on an input voltage (VIN) and an output voltage (VOUT) of the buck converter.  

Regarding claim 8. Hodgins teaches an electronic device [fig 1].
However, the following is a statement of reasons for the indication of allowable subject matter: a dynamic biasing circuit coupled to the main comparator, wherein the dynamic biasing circuit comprises a current mirror, and wherein the dynamic biasing circuit is configured to add a supplemental bias current to the bias current based on K*(VIN-VOUT), where VIN is the input voltage of the buck converter circuit and VOUT is the output voltage of the buck converter.  

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839